Citation Nr: 1503815	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear.  

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1954 to January 1958.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for bilateral hearing loss, tinnitus, a deviated nasal septum (DNS), sinusitis, and residuals of a cheekbone fracture.  

In June 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's electronic claims file.

The case was remanded by the Board in August 2011 for further development.  The case was returned to the Board, which denied all the issues on appeal.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a June 2013 Order, following a Joint Motion for Remand (JMR).  

In a March 2014 decision, the Board denied service connection for a DNS, sinusitis, and residuals of a cheekbone fracture and remanded the issues of service connection for bilateral hearing loss and tinnitus.  The case was returned to the Board and, in an October 2014 decision the Board again denied service connection for right ear hearing loss and tinnitus while remanding the issue of service connection for left ear hearing loss for further development.  In November 2014, the Court issued a JMR remanding the issue of service connection for sinusitis to the Board, while leaving the denials of service connection for a DNS and residuals of a cheekbone fracture undisturbed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regarding the issue of service connection for hearing loss of the left ear, the Board notes that in the October 2014 Board remand, the AOJ was instructed to readjudicate the issue on appeal and, if the determination remained unfavorable, he and his representative were to be provided with a supplemental statement of the case (SSOC).  This has not been accomplished and the case must be returned for readjudication and compliance with development regulations.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Regarding the issue of service connection for sinusitis, the JMR notes that, while the Veteran was afforded a VA examination in September 2011, in which a negative nexus opinion was rendered, that opinion did not comment on the report made by the Veteran at the time of separation from service that he had, or had had, sinusitis.  The JMR instructed the Board to obtain an opinion that specifically comments on this report.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for the Veteran's claim of service connection for sinusitis to be returned to the examiner who conducted the examination in September 2011.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that sinusitis is of service onset or otherwise related to service.  The examiner must comment directly on the medical history report of sinusitis at the time of the Veteran's examination for separation from service in December 1957.  If the examiner is not available to submit the requested opinion, the Veteran should be afforded another VA examination so that the opinion may be obtained.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The AOJ should then readjudicate the issues on appeal.  If either determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

